692 F.2d 94
UNITED STATES of America, Plaintiff-Appellee,v.William GOUVEIA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Robert RAMIREZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Philip SEGURA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Adolpho REYNOSO, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Robert Eugene MILLS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Richard Raymond PIERCE, Defendant-Appellant.
Nos. 81-1271 to 81-1274, 82-1206 and 82-1278.*
United States Court of Appeals,Ninth Circuit.
Nov. 12, 1982.

Michael J. Treman, Santa Barbara, Cal., for William Gouveia.
Joseph Francis Walsh, Los Angeles, Cal., for Robert Ramirez.
Joel Levine, Los Angeles, Cal., for Philip Segura.
Manuel U.A. Araujo, Los Angeles, Cal., for Adolpho Reynoso.
Nancy WiebenStock, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before BROWNING, Chief Judge, WRIGHT, CHOY, SNEED, KENNEDY, ANDERSON, HUG, SCHROEDER, POOLE, FERGUSON, and NELSON, Circuit Judges.

ORDER

1
A majority of the active judges has voted to consolidate United States v. Mills, et al., with United States v. Gouveia, et al.    Oral argument will be held before the en banc panel on Wednesday, December 15, 1982, at 1:30 p.m.


2
The en banc panel will consider whether the administrative detention of appellants without benefit of counsel pending indictment violated appellants' fifth, sixth, or eighth amendment rights.  The time for oral argument is allotted as follows:  twenty minutes for the Gouveia appellants;  twenty minutes for the Mills appellants;  and forty minutes for the government.  Counsel for appellants are requested to confer and coordinate arguments to avoid duplication.



*
 See also, 9th Cir., 690 F.2d 684